DETAILED ACTION
The present office action is responsive to the applicant’s filling the application on 06/03/2020. 
The application has claims 1-7 present. All the claims have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Objections
Claims 1, 2 and 7 are objected to because of the following informalities:  The claims recite ascending letters "a. , b.” with periods after each. According to MPEP 608.01(m): Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 2, the claims preamble is directed to a method, however the language on the rest of the claim just refers to the system taking the actions. The claim language doesn’t mentions steps for the method an thus renders the claim indefinite because is not understood/clear to what exactly the claim is directed to. See MPEP § 2173.05(d).
Dependent claims 5-6 are also rejected for their dependency and none adds or clarify the issues presented by claim 2. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for” or “unit.. for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Claim elements in this application that use the word ““a data acquisition device for" and “a data transmission device for”” are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding independent claim(s) 1 and 7, the claim elements starting with “a data acquisition device for" and “a data transmission device for” (all of them) are a limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. No clear algorithm is shown in the specification to correspond to each of the claimed means.  This is required as described in MPEP 2181 II.B.
Applicant may:

(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

               
                Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 20060049248), in view of Bynum et al. (US 9818148), in view of Bonefas et al. (US 7483983)

In regards to claims 1 and 2, Becker teaches an e-paper system disposed upon a surface of an electronic data storage unit comprising: a. a data acquisition device for acquiring data stored within said electronic data storage data unit to form a stream of descriptive data (see abstract and at least para 12-14, 31; teaches an e-paper device that has data stored in the memory and access the data to be displayed. The data is descripted in association to a component); and b. a data transmission device for gathering said stream of descriptive data for display upon e-paper disposed upon the surface of said electronic data storage unit (see abstract and at least para 12-14, 26-31; the data is transmitted to be displayed).
Becker doesn’t specifically teach formatting the data for display
Bynun teaches  formatting the data for display (see col 6 lines 58 to col 7 line 18; teaches an electronic label which displayed data from a memory and formats the data to be displayed in accordance to markup data like xml html).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Becker and the teachings of Bynum, with a reasonable 
Becker doesn’t specifically teach abstracting and editing said stored data.
Bonefas teaches teach abstracting and editing said stored data (see col 4 lines 32-41; Stylesheets can house the presentation format for a given device display, abstracting the presentation and formatting language from the data content housed in the XML. XSL also supplies syntax for transforming XML markup content into other markup forms, and is referred to as SLT. SLT may be used to change the common data formats of content into the presentation languages (i.e., HDML, WML, HTML, etc.) required by the wireless devices).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Becker and the teachings of Bonefas, with a reasonable expectation of success. It would have been motivated because it provides “presentation format for a given device display, abstracting the presentation and formatting language from the data content” to meet the requirements of the device (see col 4 lines  32-41).

In regards to claims 3 and 5, Becker doesn’t specifically teach  wherein said data stored within said electronic data storage unit includes data representative ownership, version and date last used, security class and capacity available.
However, Becker on para 31 teaches “the data displayed on the e-paper is customer-specific data such as a reseller's name and address, etc, and/or any other information related to the component that is desired to be displayed on the e-paper”
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use Beckers teachings in order to have any descriptive information needed, with a reasonable expectation of success. It would have been motivated because it “means to display any other information related to the component that is desired to be displayed on the e-paper” (see para 31)

In regards to claims 4 and 6,  Becker further teaches wherein said data stored within said electronic data storage unit is output to said e-paper displayed upon the surface of said electronic data storage unit (see FIG. 2 and para 31; applied directly on the housing).

In regards to claim 7,  Becker teaches an e-paper system disposed upon a surface of an electronic data storage unit comprising: a. a data acquisition device for acquiring data stored within said electronic data storage data unit to form a stream of descriptive data (see abstract and at least para 12-14, 31; teaches an e-paper device that has data stored in the memory and access the data to be displayed. The data is descripted in association to the); and -3-Application No. 16/892,111 b. a data transmission device for gathering said stream of descriptive data for display upon e-paper disposed upon the surface of said electronic data storage unit (see FIG. 2 and abstract and at least para 12-14, 26-31; the data is transmitted to be displayed); and wherein said data stored within said electronic data storage unit is output to said e-paper displayed upon the surface of said electronic data storage unit (see FIG. 2 and para 31; applied directly on the housing).
Becker doesn’t specifically teach formatting the data for display
Bynun teaches  formatting the data for display (see col  lines 58 to col 7 line 18; teaches an electronic label which displayed data from a memory and formats the data to be displayed in accordance to markup data like xml html).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Becker and the teachings of Bynum, with a reasonable 
Becker doesn’t specifically teach abstracting and editing said stored data.
Bonefas teaches teach abstracting and editing said stored data (see col 4 lines 32-41; Stylesheets can house the presentation format for a given device display, abstracting the presentation and formatting language from the data content housed in the XML. XSL also supplies syntax for transforming XML markup content into other markup forms, and is referred to as SLT. SLT may be used to change the common data formats of content into the presentation languages (i.e., HDML, WML, HTML, etc.) required by the wireless devices).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Becker and the teachings of Bonefas, with a reasonable expectation of success. It would have been motivated because it provides “presentation format for a given device display, abstracting the presentation and formatting language from the data content” to meet the requirements of the device (see col 4 lines  32-41).
Becker doesn’t specifically teach wherein said data stored within said electronic data storage unit includes data representative ownership, version and date last used, security class and capacity available
However, Becker on para 31 teaches “the data displayed on the e-paper is customer-specific data such as a reseller's name and address, etc, and/or any other information related to the component that is desired to be displayed on the e-paper”
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use Beckers teachings in order to have any descriptive information needed, with a reasonable expectation of success. It would have been motivated because it “means to display any other information related to the component that is desired to be displayed on the e-paper” (see para 31)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144